CULPEPPER, Judge.
For the reasons assigned m the companion case entitled Michigan Wisconsin Pipeline Company v. Eula Mae Fruge, La.App., 227 So.2d 606, the jixdgment appealed is amended to (1) reduce the award to Clifford Hebert to the sum of $3,025.00 and (2) delete the limitations on the servitude designed GL-1 through G-6. Except for these amendments, the judgment is affirmed. All costs of this appeal are assessed against the defendant.
Affirmed, as amended.
On Application for Rehearing.
En Banc. Rehearing denied.